DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed response dated 9/6/2021, to the Office action mailed 6/09/2021 was considered. Applicants claim a method and an electronic device, comprising: a housing including a front surface, a rear surface, and a side surface surrounding the front surface and the rear surface; a touchscreen display disposed in the housing and viewable through the front surface; a microphone disposed in the housing and exposed through a portion of the housing; at least one speaker disposed in the housing and exposed through another portion of the housing; a button disposed on yet another portion of the housing or configured to be displayed on the touchscreen display; a wireless communication circuit positioned in the housing; a processor positioned in the housing and electrically connected with the touchscreen display, the microphone, the speaker, and the wireless communication circuit; and a memory positioned in the housing and electrically connected with the processor, wherein the memory is configured to store a first application .


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
9/10/2021